16Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10 and 12-18 are pending.
Applicant's response filed 6/12/2022 has been received and entered in the application.

	
Action Summary
Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 12, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 12-15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn due to applicants amendment of claims


Response to Arguments

Applicants argues on page 8 of the response that Robinson does not teach this level of detail, but instead refers to two studies examining LNG dosages of 100 or 150 micrograms per day, dosages that are well below the ranges specified for higher weight women.  This argument has been fully considered but has not been found persuasive.  Robinson teaches specific dosage of LNG and EE for obese subjects, which meets the claimed recitation of LNG and EE with a reasonable expectation of success absence evidence to the contrary.  Per applicants assertion in claim 18 “wherein the amount per day of the ethinyl estradiol is varied during a treatment cycyle or the amount of levonorgestrel is varied during a treatment cycle or both” is the definition of optimization of LNG and EE.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (Obesity and hormonal contraceptive efficacy, Womens Health (Lond Engl). 2013 September ; 9(5): 453–466) of record.
Robinson teaches that a recent study compared the effects of a COC containing 20 μg EE and 100 μg LNG on the hypothalamic–pituitary–ovarian axis in obese versus nonobese women (Edelman AB, Carlson NE, Cherala G, et al. Impact of obesity on oral contraceptive pharmacokinetics and hypothalamic–pituitary–ovarian activity. Contraception. 2009; 80:119–127).  Robinson teaches that another study compared the PK and pharmacodynamics of a COC containing 30 μg EE and 150 μg LNG in normal-weight and obese women (Westhoff CL, Torgal AH, Mayeda ER, Pike MC, Stanczyk FZ. Pharmacokinetics of a combined oral contraceptive in obese and normal-weight women. Contraception. 2010; 81:474–480) (page 7).  Robinson teaches that the significant variability in serum hormone concentrations among individuals begs the question of whether this one-size-fits-all approach is realistic, especially given the rising prevalence of obesity and the serious consequences of inadequate contraception (page 12).  Robinson teaches that oral contraceptives, the contraceptive patch and emergency contraceptive pills have been shown to have increased failure rates in obese women compared with normal-weight women (page 18). The risk of failure appears to be greatest in those women with the highest BMI (>35 kg/m2). Robinson teaches that there are many ways to quantify obesity, the most common being the BMI (BMI = weight in kilograms divided by the square of height in meters). BMI provides a continuous measurement of weight-for-height, with cutoffs for overweight and different classes of obesity as presented in Table 1. Class 1 obesity is considered to be moderate, class 2 severe and class 3 is considered as morbid obesity (page 2). Robinson teaches the following for defining of obesity:

    PNG
    media_image1.png
    350
    327
    media_image1.png
    Greyscale
Table 1.

It would have obvious to determine the weight of a patient in order to determine the proper dose of EE and LNG in contraceptive medicine.  One would have been motivated to determine the weight in a woman so that the determination whether the woman is underweight, normal or obese (and then determining the classes of obesity) because it is known that the contraceptive patch and emergency contraceptive pills have been shown to have increased failure rates in obese women compared with normal-weight women as disclosed by Robinson with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to optimize the LNG and/or EE in the woman in order to obtain effectiveness and to minimize unwanted side effects.  One would have been motivated to optimize the dosing of LGN because it is known that obese women have failed rates of contraceptives.  Additionally, it is known that 100 µg and 150 µg of LNG are administered to obese women with either 20 µg or 30 µg of EE as disclosed by Robinson.   And 100 µg or 150 µg of LGN fall within all categories of dosage of LNG as instantly claimed.  Furthermore, it is obvious to vary and/or optimize the amount of LNG provided in the composition, according to the guidance provided by Robinson, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


New Rejection

Claims 10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaunitx (Safety and tolerability of a new los-dose contraceptive patch in obese and nonobese women, American Journal of Obstetrics & Gynecology MARCH 2015
Research ajog.org, pages 318e1-318e8) of record as disclosed in an IDS dated 1/25/2022.

	Kaunitx teaches that pen-label, randomized, parallel-group, multicenter trials compared the LNG/EE contraceptive patch (n=1579) with combination oral contraceptives (n =581) in healthy women 17-40 years of age. Combination oral contraceptives were LNG 100 µg per EE 20 µg (combination oral contraceptive 20; n =375) or LNG 150 µg per EE 30 µg (combination oral contraceptive 30; n ¼ 206). Safety and tolerability data from the 2 trials were evaluated in integrated safety analyses. The LNG/EE contraceptive patch and combination oral contraceptives were well tolerated and associated with similar treatment-emergent adverse event incidences in obese and nonobese women (abstract).

    PNG
    media_image2.png
    1028
    1030
    media_image2.png
    Greyscale
(Table 1).  Kaunitz teaches that a strength of phase 2 trial analyzed in aggregate here is the inclusion of a substantial number of obese participants.  

It would have obvious to determine the weight of a patient in order to determine the proper dose of EE and LNG in contraceptive medicine.  One would have been motivated to determine the weight in a woman so that the determination whether the woman is underweight, normal or obese (and then determining the classes of obesity) because it is known that the contraceptive patch and COC have been shown to have effective in contraceptive as taught by Kaunitx with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to optimize the LNG and/or EE in the woman in order to obtain effectiveness and to minimize unwanted side effects.  One would have been motivated to optimize the dosing of LGN because it is known that obese women have failed rates of contraceptives.  Additionally, it is known that 100 µg and 150 µg of LNG are administered to obese women with either 20 µg or 30 µg of EE as disclosed by Robinson.   And 100 µg or 150 µg of LGN fall within all categories of dosage of LNG as instantly claimed.  Furthermore, it is obvious to vary and/or optimize the amount of LNG provided in the composition, according to the guidance provided by Robinson, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Conclusion

	Claims 10, 12-18 is rejected.
	No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627